By the Court,

Savage, Ch. J.
The only question arising in this case upon the return of the recorder of New-York to the certiorari is, whether the insolvent was an inhabitant of the city and county of New-York.
Every person applying for a discharge must make his application in the county of which he may be an inhabitant, or within which he may be imprisoned. (1 R. L. 463, § 6.) The question is was Wrigley an inhabitant of New-York within the meaning of the act 1
An inhabitant is defined by Jacob to be a dweller or householder. The word inhabitants includes tenants in fee simple, for life, years, at will, and he who has no interest, but only his habitation and dwelling. (Jacob’s Law Diet. tit. Inhabitants.) Inhabitants, says Yattel, p. 162, as distinguished from citizens, are Stranges who are permitted to settle and stay in the country; bound by their residence to the society, they are subject to the laws of the state while they reside there, &c. Webster in his distionary, defines an inhabitant to be a dweller, one who dwells or resides permanently in a place or who has a fixed residence as distinguished from an *604occasional lodger or visiter; as the inhabitants of a house or cottage, the inhabitants of a town, city or state. (Webster’s Dictionary.)
Roosevelt v. Kellogg, (20 Johns. R. 210, 11,) a resident of a place is said to be synonymous with an inhabitant, “ one that resides in a place; ” and in the Matter of Fitzgerald, a resident within the state was held to be one who had not a mere residence of a temporary nature, but one of a permanent and fixed character. (2 Caines, 318.) In the recent case of The matter of Thompson, (1 Wendell, 43,) a distinction was supposed to exist between residence and domicil, the latter being a residence with an intention of always remaining ; and the former was in that case considered applicable, where an American citizen resided in Scotland more than two years, transacting commission business there, though he had expressed an intention to return.
In this case, it seems to me that Wrigley, from 1821 to 1827, was an inhabitant of New-York. In 1828, he abandoned the county, and took with him his effects, without any intention of returning; he was no longer an inhabitant. When he returned to New-York in May, he was a mere sojourner or lodger; he was not an inhabitant in any sense.
I think the recorder erred, and his proceedings should be vacated.